Citation Nr: 0431883	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-00 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who had recognized guerrilla service 
during World War II.  The service department has certified 
that the decedent had recognized guerrilla service from 
February 3, 1945, to March 3, 1945.  He died in July 1997.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In September 2003, the case was 
remanded to the RO in order to schedule the appellant for a 
travel Board hearing, consistent with her February 2002 
request for such a hearing.  The appellant was scheduled for 
a travel Board hearing, and she was notified of the date and 
time of the hearing.  She failed to report for the hearing, 
and she has not provided good cause for her failure to 
report.  Her request for a personal hearing is considered 
withdrawn.


FINDINGS OF FACT

1.  The veteran died in July 1997.  According to the death 
certificate, the immediate cause of his death was pneumonia, 
an antecedent cause was diabetes mellitus.

2.  The service department has certified that the decedent 
had recognized guerrilla service from February 3, 1945 to 
March 3, 1945.

3.  The medical evidence indicates that the decedent did not 
suffer from pneumonia or diabetes mellitus during service or 
within approximately 30 years after his verified service.

4.  The medical evidence indicates that the decedent did not 
develop pneumonia or diabetes mellitus until many years 
subsequent to active service, and there is no connection 
between such service and the causes of his death.

5.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
decedent's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).

3.  Basic eligibility to VA nonservice-connected death 
pension benefits has not been established.  38 U.S.C.A. §§  
107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.40, 3.41 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims (the 
Court) has not specifically addressed whether the VCAA 
applies to cases involving basic eligibility for VA benefits, 
as is one of the issues in the present case.  However, the 
Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (service 
during the Iranian hostage crisis is not a "period of war" 
for purposes of entitlement to nonservice-connected pension 
benefits); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)(case involved application of 38 U.S.C.A. § 101(3) to 
determine whether the appellant was entitled to recognition 
as the surviving spouse of a veteran).

One of the issues in this case involves a question of 
eligibility for VA benefits, and the outcome of that claim 
depends on whether the appellant's deceased husband had 
qualifying service for the appellant to receive death pension 
benefits.  Another issue is this case involves a question of 
legal entitlement to accrued benefits.  To the extent that 
the law is dispositive on those issues in this case, the VCAA 
is not applicable.  See VAOPGCPREC 5-2004.  

The VCAA is applicable to the claim for service connection 
for the cause of death.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2001.

The March 2001 letter was not mailed to the appellant prior 
to the initial RO adjudication of her claim.  Assuming for 
the sake of argument that pre-decision notice is required, 
any defect in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant has had ample time 
to provide information and evidence in support of her claim, 
and based on the information and evidence obtained after 
adequate notice was provided, there is simply no indication 
that disposition of the claim would have been different had 
she received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claim was denied 
based upon all the evidence of record in the December 2001 
statement of the case.

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained all relevant 
evidence referenced by the appellant.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Specifically, under the new law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the record contains sufficient medical 
evidence for VA to make a decision.  Therefore, VA 
examination and/or opinion is not required.  The duty to 
notify and assist having been met by the RO to the extent 
required, the Board turns to the analysis of the appellant's 
claim on the merits.


II.  Service connection for the cause of the veteran's death

Service department records confirm that the veteran had 
recognized guerillas status from February 3, 1945, to March 
3, 1945.  His record of physical examination at the time of 
service entry, if made, was lost or destroyed as a result of 
the war.  In his Affidavit for Philippine Army Personnel 
dated in July 1947, he reported no wounds or illnesses 
incurred in service.  

In May 1983, the veteran filed a claim for VA compensation 
based on disability due to service.  Conditions listed 
included pulmonary tuberculosis, personality disorder, 
psychiatric condition, maltreatment and malnourishment, 
dysentery and high fever.  The claim was denied in August 
1983, September 1983, December 1983 and January 1984.  
Thereafter, the veteran was sent a VA form 23-22 after he 
sent a letter requesting representation.  There was no 
further communication until the appellant sent in the claim 
for cause of death in April 2000.

Private medical records show that the veteran was under the 
care of private physician Romeo D. Lonzanida, M.D., from 1975 
for diabetes mellitus, Koch's pulmonary and pneumonia.  Dr. 
Lonzanida has submitted a medical history chart showing 
treatment since March 1976 for pulmonary complaints.  The 
doctor opined in October 2000 that the veteran's main cause 
of death, Koch's pulmonary, has been related to the 
conditions he endured during his guerrilla service.  

Records from Veterans Memorial Hospital show the veteran was 
admitted for approximately one month in November and December 
1976 for evaluation of a cough of four years duration which 
was suspected to be tuberculosis.  The discharge diagnosis 
was pulmonary tuberculosis, minimal, activity undetermined, 
chemotherapy.  He was also treated for anemia and amebiasis.  
VA and private records show treatment for ongoing 
exacerbation of cough and pulmonary symptoms in 1983 and 
1984.  

The death certificate listed the immediate cause of death as 
pneumonia and the antecedent cause as diabetes mellitus.  At 
the time of the veteran's death, service connection was not 
in effect for any disability.

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for the cause of the veteran's death.

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2004).  The available medical 
records are negative for complaints related to the lungs, 
pulmonary system or diabetes in service.  The record closest 
to service, his affidavit in 1947, reflects no medical 
complaints related to service.  There are no additional 
medical records in the veteran's file from the time of his 
discharge in 1945 until 1976 that show of any complaints 
related to the pulmonary system.  Post-service private 
treatment records from Dr. Lonzanida showing treatment many 
years after service separation, are the first medical records 
documenting the diagnosis of those disorders.  That is, there 
is no evidence that the conditions causing the veteran's 
death were in proximity to service or are related to any in-
service disease or injury.  Inasmuch as Dr. Lonzanida does 
report the veteran's self-reported history of problems since 
service, and then notes a relationship between the pulmonary 
problems that led to death and service, this opinion is not 
persuasive.  The statement, dated in October 2000, was that 
the veteran's "cause of death [which] is Koch's pulmonary 
advance has been related to his service conditions when he 
was still guerrilla."  This opinion was not based on any 
documented evidence of pulmonary problems in service or for 
more than 30 years following service.  Even records of 
treatment at VA show a reported history of cough and 
pulmonary problems in 1976 for only four years duration.  

In this regard, an opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for weighing medical 
evidence.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Here, as Dr. Lonzanida based his 
opinion solely upon history provided by the veteran, his 
opinion regarding the possibility of a nexus between the 
veteran's cause of death and service is insufficient to 
establish nexus.  It is noted that the VA records of 
treatment in 1976 show only a four year history of symptoms 
and to that extent are contrary to the doctor's opinion as to 
etiology.  

Inasmuch as the appellant urges that the veteran's conditions 
that led to the veteran's death were due to the rigors of his 
service, she is not qualified to express an opinion regarding 
any medical causation of the veteran's conditions which led 
to the his death.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
and the appellant's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

Nor can service connection for pneumonia or diabetes be 
granted on a presumptive basis.  Under Section 1101, certain 
chronic pulmonary disorders such as diabetes, may warrant 
service connection if manifest to a compensable degree within 
one year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Tuberculosis may manifest up to three years 
after service and be presumptively related to service.  Id.  
In this case, the first objective evidence of pulmonary 
disease and diabetes was decades after service.  Thus, 
service connection for pneumonia and diabetes mellitus cannot 
be granted on a presumptive basis.

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Accrued benefits

The appellant's claim for accrued benefits is without legal 
merit.  Periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
spouse.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2004); see also Bonny v. Principi, 16 Vet .App. 504 
(2002); Veterans Benefits Act of 2003, P.L. 108- __ , Section 
104 (H.R. 2297, December 16, 2003).  

Again, at the time of the veteran's death, service connection 
was not in effect for any disability.  In December 1983 and 
again in January 1984, the RO denied the veteran's claim for 
service connection.  He was notified of the decision in 
January 1984, and did not file an objection or appeal.  
Instead, a representation form was requested, which the RO 
sent to the veteran in March 1984.  The next activity in the 
claims folder is the appellant's claim for cause of death in 
April 2000.  There was no claim pending at that time.

Based upon the evidence of record, the Board determines that 
the veteran did not have any claims, formal or informal, 
pending for a VA benefit at the time of his death in July 
1997.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  The Federal Circuit noted that this conclusion 
comported with its decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), wherein the Federal Circuit stated that 
a consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  See Jones, 136 F.3d at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  Accordingly, there is no legal basis 
to the appellant's claim for payment of accrued benefits.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As the law, and 
not the evidence, is dispositive in this case, entitlement to 
payment of accrued benefits is denied due to the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

IV. Nonservice-connected death pension benefits

The Board finds that the appellant's claim for nonservice-
connected death benefits is without legal merit.  The 
surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
(West 2002).  The term veteran means a person who served in 
the active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).

According to the veteran's service personnel records, he 
served as a recognized guerilla from February 1945 to March 
1945.  Thus, under Section 107(a), the veteran shall not be 
deemed to have had active military, naval, or air service for 
purposes of Title 38, Section 1541. See 38 U.S.C.A. § 107(a).  
See Rivera v. Principi, 2003 U.S. App. Lexis 6909 (April 10, 
2003) (unpublished).

Consequently, there is no legal basis on which the 
appellant's claim for nonservice-connected death pension 
benefits can be based.  The veteran did not have qualifying 
service under Section 1541.  As the law, and not the 
evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  See Sabonis, 6 Vet. App. at 430.  
The Board is bound by 38 U.S.C.A. § 107(a), and therefore has 
no choice but to deny the appellant's death pension claim.  
See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 C.F.R. § 
19.5 (2004).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The appeal for accrued benefits is denied.

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



